

CHANGE IN CONTROL SEVERANCE AGREEMENT
OF
[Name of Employee]
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is made and entered
into as of this ___ day of ________, 201_, by and between HomeTrust Bancshares,
Inc, Asheville, North Carolina (hereinafter referred to as the “Company”) and
_________ (the “Employee”).
WHEREAS, the Employee serves [has been appointed to serve] as _________ of
HomeTrust Bank, Asheville, North Carolina (the “Bank”); and
WHEREAS, the board of directors of the Company (the “Board of Directors”)
believes it is in the best interests of the Company and the Bank to enter into
this Agreement with the Employee in order to assure continuity of management on
behalf of the Company and the Bank and to encourage the continued dedication of
the Employee to the Employee’s assigned duties; and
WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is AGREED as
follows:
1.    Definitions.
(a)    The term “Change in Control” means any of the following events occurring:
(i) the acquisition by any “person” or “group” (as defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (“Exchange Act”)), other than the
Company, any subsidiary of the Company or their employee benefit plans, directly
or indirectly, as “beneficial owner” (as defined in Rule 13d-3, under the
Exchange Act) of securities of the Company representing twenty percent (20%) or
more of either the then outstanding shares or the combined voting power of the
then outstanding securities of the Company; (ii) either a majority of the
directors of the Company elected at the Company’s annual stockholders meeting
shall have been nominated for election other than by or at the direction of the
“incumbent directors” of the Company, or the “incumbent directors” shall cease
to constitute a majority of the directors of the Company. The term “incumbent
director” shall mean any director who was a director of the Company on the
Effective Date and any individual who becomes a director of the Company
subsequent to the Effective Date and who is elected or nominated by or at the
direction of at least two-thirds of the then incumbent directors; (iii) the
consummation of (x) a merger, consolidation or other business combination of the
Company with any other “person” or “group” (as defined in Sections 13(d) and
14(d) of the Exchange Act) or affiliate thereof, other than a merger or
consolidation that would result in the outstanding common stock of the Company
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into common stock of the surviving entity or a
parent or affiliate thereof) at least fifty percent (50%) of the outstanding
common stock of the Company or such surviving entity or a parent or affiliate

1

--------------------------------------------------------------------------------



thereof outstanding immediately after such merger, consolidation or other
business combination, or (y) a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company or the Bank of all or
substantially all of the Company’s or the Bank’s assets; or (iv) any other event
or circumstance which is not covered by the foregoing subsections but which the
Board of Directors determines to affect control of the Company and with respect
to which the Board of Directors adopts a resolution that the event or
circumstance constitutes a Change of Control for purposes of the Agreement. The
Change of Control Date is the date on which an event described in (i), (ii),
(iii) or (iv) occurs.
(b)    The term “Consolidated Subsidiaries” means any subsidiary or subsidiaries
of the Company (or its successors) that are part of the consolidated group of
the Company (or its successors) for federal income tax reporting.
(c)    The term “Date of Termination” means the date upon which the Employee's
employment with the Company or the Bank or both ceases.
(d)    The term “Effective Date” means ______, 201_.
(e)    The term “Involuntary Termination” means the termination of the
employment of Employee (i) by the Company without his [her] express written
consent; or (ii) by the Employee by reason of a material diminution of or
interference with his [her] duties, responsibilities or benefits, including
(without limitation) any of the following actions unless consented to in writing
by the Employee: (1) a requirement that the Employee be based at any place other
than Asheville, North Carolina, or within 20 miles thereof, except for
reasonable travel on Company or Bank business; (2) a material demotion of the
Employee; or (3) a reduction in the Employee’s salary, other than a reduction
occurring as part of an overall program applied uniformly and with equitable
effect to all members of the senior management of the Company or the Bank (which
program is not adopted at any time during the eighteen month period commencing
six months prior to the occurrence of a Change in Control and ending twelve
months following such Change in Control). The term “Involuntary Termination”
does not include Termination for Cause or termination of employment due to death
or permanent disability, or suspension or temporary or permanent prohibition
from participation in the conduct of the affairs of a depository institution
under Section 8 of the Federal Deposit Insurance Act.
(f)    The terms “Termination for Cause” and “Terminated for Cause” mean
termination of the employment of the Employee because of the Employee’s
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (excluding violations which do not
have a material adverse affect on the Company or the Bank) or final
cease-and-desist order, or (except as provided below) material breach of any
provision of this Agreement. No act or failure to act by the Employee shall be
considered willful unless the Employee acted or failed to act with an absence of
good faith and without a reasonable belief that his [her] action or failure to
act was in the best interest of the Company or the Bank. The Employee shall not
be deemed to have been Terminated for Cause unless and until there shall have
been delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the

2

--------------------------------------------------------------------------------



Board duly called and held for such purpose (after reasonable notice to the
Employee and an opportunity for the Employee, together with the Employee’s
counsel, to be heard before the Board), stating that in the good faith opinion
of the Board of Directors the Employee has engaged in conduct described in the
preceding sentence and specifying the particulars thereof in detail. The
opportunity of the Employee to be heard before the Board shall not affect the
right of the Employee to arbitration as set forth in Section 13.
(g)    The term “Code” means the Internal Revenue Code of 1986, as amended, or
any successor code thereto.
(h)    The term “Section 409A” means Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.
2.    Term. The term of this Agreement shall be a period of two years commencing
on the Effective Date, subject to earlier termination as provided herein. On
each anniversary of this Agreement the term shall be extended for a period of
one year in addition to the then-remaining term, provided that the Company has
not given notice to the Employee in writing at least 30 days prior to such
anniversary that the term of this Agreement shall not be extended further. No
annual extension can automatically extend beyond the Employee’s 65th Birthday.
3.    Severance Benefits.
(a)    In the event that the Employee experiences an Involuntary Termination
within the six months preceding, at the time of, or within 12 months following a
Change in Control, the Company shall pay to the Employee in cash, within 30 days
after the later of the date of such Change in Control or the Date of
Termination, an amount equal to 200% of the sum of (i) the Employee’s salary at
the annual rate in effect immediately prior to the Date of Termination and (ii)
the average annual amount of cash bonus and cash incentive compensation of the
Employee, based on the average amounts of such compensation earned by the
Employee from the Company and any Consolidated Subsidiaries for the two full
fiscal years preceding the Date of Termination. No payment shall be made under
this Section 3(a) unless the Employee’s termination of employment qualifies as a
“Separation from Service” (as that phrase is defined in Section 409A taking into
account all rules and presumptions provided for in the Section 409A
regulations). If the Employee is a “Specified Employee” (as defined in Section
409A) at the time of his [her] Separation from Service, then payments under this
Section 3(a) which are not considered paid on account of an involuntary
separation from service (as defined in Treasury Regulation Section
1.409A-1(b)(9)(iii)), and as such constitute deferred compensation under Section
409A, shall not be paid until the 185th day following the Employee’s Separation
from Service, or his [her] earlier death (the “Delayed Distribution Date”). Any
payments deferred on account of the preceding sentence shall be accumulated
without interest and paid with the first payment that is payable in accordance
with the preceding sentence and Section 409A. To the extent permitted by Section
409A, amounts payable under this Section 3(a) which are considered deferred
compensation shall be treated as payable after amounts which are not considered
deferred compensation (i.e., which are considered payable on account of an
involuntary separation from service as herein defined herein).

3

--------------------------------------------------------------------------------



(b)    Certain Reduction of Payments by the Bank.
(i)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company or its
Consolidated Subsidiaries to or for the benefit of the Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) would be nondeductible (in whole or part) by the
Company on a consolidated basis for Federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of amounts payable or
distributable to or for the benefit of the Employee pursuant to this Agreement
(such amounts payable or distributable pursuant to this Agreement are
hereinafter referred to as “Agreement Payments”) shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be an amount, not less than zero, expressed
in present value which maximizes the aggregate present value of Agreement
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code. For purposes of this Section 3(b), present value
shall be determined in accordance with Section 280G(d)(3) and (4) of the Code.
(ii)    All determinations required to be made under this Section 3(b) related
to the application of Section 280G of the Code shall be made by the Company’s
independent auditors, or at the election of such auditors by such other firm or
individuals of recognized expertise as such auditors may select (such auditors
or, if applicable, such other firm or individual, are hereinafter referred to as
the “Advisory Firm”). The Advisory Firm shall within ten business days of the
Date of Termination, or at such earlier time as is requested by the Company,
provide to both the Company and the Employee an opinion (and detailed supporting
calculations) that the Company has substantial authority to deduct for federal
income tax purposes the full amount of the Agreement Payments and that the
Employee has substantial authority not to report on his [her] federal income tax
return any excise tax imposed by Section 4999 of the Code with respect to the
Agreement Payments. Any such determination and opinion by the Advisory Firm
shall be binding upon the Company and the Employee. The Employee shall determine
which and how much, if any, of the Agreement Payments shall be eliminated or
reduced consistent with the requirements of this Section 3(b), provided that, if
the Employee does not make such determination within ten business days of the
receipt of the calculations made by the Advisory Firm, the Company shall elect
which and how much, if any, of the Agreement Payments shall be eliminated or
reduced consistent with the requirements of this Section 3(b) and shall notify
the Employee promptly of such election. Within five business days of the earlier
of (i) the Company’s receipt of the Employee's determination pursuant to the
immediately preceding sentence of this Agreement or (ii) the Company’s election
in lieu of such determination, the Company shall pay to or distribute to or for
the benefit of the Employee such amounts as are then due the Employee under this
Agreement. The Company and the Employee shall cooperate fully with the Advisory
Firm, including without limitation providing to the Advisory Firm all
information and materials reasonably requested by it, in connection with the
making of the determinations required under this Section 3(b).
(iii)    As a result of uncertainty in application of Section 280G of the Code
at the time of the initial determination by the Advisory Firm hereunder, it is
possible that Agreement Payments will have been made by the Company which should
not have been made (“Overpayment”) or that additional Agreement Payments will
not have been made by the

4

--------------------------------------------------------------------------------



Company which should have been made (“Underpayment”), in each case, consistent
with the calculations required to be made hereunder. In the event that the
Advisory Firm, based upon the assertion by the Internal Revenue Service against
the Employee of a deficiency which the Advisory Firm believes has a high
probability of success determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of Employee
shall be treated for all purposes as a loan ab initio which the Employee shall
repay to the Company together with interest at the applicable federal rate
provided for in Section 1274 of the Code; provided, however, that no such loan
shall be deemed to have been made and no amount shall be payable by the Employee
to the Company if and to the extent such deemed loan and payment would not
either reduce the amount on which the Employee is subject to tax under Section 1
and Section 4999 of the Code or generate a refund of such taxes. In the event
that the Advisory Firm, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Employee
together with interest at the applicable federal rate provided for in Section
1274 of the Code. An Underpayment shall be treated as a disputed payment for
purposes of Section 409A, and the parties shall act in accordance with Treasury
Regulations Section 1.409A-3(g), regarding the resolution of the Underpayment
and the timing of the payment to eliminate the Underpayment.
(iv)    Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
1828(k) and any regulations promulgated thereunder.
(c)    Termination for Cause. In the event of Termination for Cause, the Company
shall have no further obligation to the Employee under this Agreement after the
Date of Termination.
(d)    Regulatory Action. Notwithstanding any other provisions of this
Agreement:
(1)    If the Employee is removed and/or permanently prohibited from
participating in the conduct of the affairs of a depository institution by an
order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (“FDIA”), 12 U.S.C. 1818(e)(4) and (g)(1), all obligations of the Company
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected;
(2)    If the Bank is in default (as defined in Section 3(x)(1) of the FDIA),
all obligations of the Company under this Agreement shall terminate as of the
date of default, but this provision shall not affect any vested rights of the
contracting parties; and
(3)    All obligations of the Company under this Agreement shall be terminated,
except to the extent determined that continuation of this Agreement is necessary
for the continued operation of the Bank: (i) by the Board of Governors of the
Federal Reserve System (the “FRB”) or its designee, at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA; or (ii) by the FRB, at the time the FRB approves a supervisory

5

--------------------------------------------------------------------------------



merger to resolve problems related to operation of the Bank or when the Bank is
determined by the FRB to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by any such
action. Payments under this Agreement that are suspended under this Section
3(d), but are later determined by the applicable regulatory authority to be
payable, shall be paid on the earliest date practicable thereafter.
4.    Attorneys Fees. In the event of a dispute arising out of this Agreement,
reasonable legal fees and related expenses incurred by the Employee resulting
from such dispute shall be paid by the Company only if Employee prevails in such
dispute.
5.    Non-Disclosure and Non-Solicitation.
(a)    Non-Disclosure. The Employee acknowledges that he [she] has acquired, and
will continue to acquire while employed by the Company and/or performing
services for Consolidated Subsidiaries, special knowledge of the business,
affairs, strategies and plans of the Company and the Consolidated Subsidiaries
which has not been disclosed to the public and which constitutes confidential
and proprietary business information owned by the Company and the Consolidated
Subsidiaries, including but not limited to, information about the customers,
customer lists, software, data, formulae, processes, inventions, trade secrets,
marketing information and plans, and business strategies of the Company and the
Consolidated Subsidiaries, and other information about the products and services
offered or developed or planned to be offered or developed by the Company and/or
the Consolidated Subsidiaries (“Confidential Information’). The Employee agrees
that, without the prior written consent of the Company, he [she] shall not,
during the term of his [her] employment or at any time thereafter, in any manner
directly or indirectly disclose any Confidential Information to any person or
entity other than the Company and the Consolidated Subsidiaries. Notwithstanding
the foregoing, if the Employee is requested or required (including but not
limited to by oral questions, interrogatories, requests for information or
documents in legal proceeding, subpoena, civil investigative demand or other
similar process) to disclose any Confidential Information the Employee shall
provide the Company with prompt written notice of any such request or
requirement so that the Company and/or a Consolidated Subsidiary may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 5(a). If, in the absence of a protective order or
other remedy or the receipt of a waiver from the Company, the Employee is
nonetheless legally compelled to disclose Confidential Information to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
the Employee may, without liability hereunder, disclose to such tribunal only
that portion of the Confidential Information which is legally required to be
disclosed, provided that the Employee exercise his [her] best efforts to
preserve the confidentiality of the Confidential Information, including without
limitation by cooperating with the Company and/or a Consolidated Subsidiary to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information by such
tribunal. On the Date of Termination, the Employee shall promptly deliver to the
Company all copies of documents or other records (including without limitation
electronic records) containing any Confidential Information that is in his [her]
possession or under his [her] control, and shall retain no written or electronic
record of any Confidential Information.

6

--------------------------------------------------------------------------------



(b)    Non-Solicitation. During the two year period next following the Date of
Termination, the Employee shall not directly or indirectly solicit, encourage,
or induce any person while employed by the Company or any Consolidated
Subsidiary to (i) leave the Company or any Consolidated Subsidiary, (ii) cease
his [her] employment with the Company or any Consolidated Subsidiary or (iii)
accept employment with another entity or person.
The provisions of this Section 5 shall survive any termination of the Employee’s
employment and any termination of this Agreement.
6.    No Assignments.
(a)    This Agreement is personal to each of the parties hereto, and neither
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) by an assumption agreement in
form and substance satisfactory to the Employee, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Failure of the Company to obtain such an assumption agreement prior
to the effectiveness of any such succession or assignment shall be a breach of
this Agreement and shall entitle the Employee to compensation and benefits from
the Company in the same amount and on the same terms as provided for an
Involuntary Termination under Section 3 hereof. For purposes of implementing the
provisions of this Section 6(a), the date on which any such succession becomes
effective shall be deemed the Date of Termination.
(b)    This Agreement and all rights of the Employee hereunder shall inure to
the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
7.    No Mitigation. The Employee shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Agreement be reduced by any compensation earned by the Employee as
the result of employment by another employer, by retirement benefits after the
date of termination or otherwise.
8.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its principal
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, if to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.
9.    Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.

7

--------------------------------------------------------------------------------



10.    Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
11.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
12.    Governing Law. This Agreement shall be governed by the laws of the State
of North Carolina.
13.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement (other than relating to the enforcement of the provisions of
Section 5) shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
14.    Equitable and Other Judicial Relief. In the event of an actual or
threatened breach by the Employee of any of the provisions of Section 5, the
Company shall be entitled to equitable relief in the form of an injunction from
a court of competent jurisdiction and such other equitable and legal relief as
such court deems appropriate under the circumstances. The parties agree that the
Company shall not be required to post any bond in connection with the grant or
issuance of an injunction (preliminary, temporary and/or permanent) by a court
of competent jurisdiction, and if a bond is nevertheless required, the parties
agree that it shall be in a nominal amount. The parties further agree that in
the event of a breach by the Employee of any of the provisions of Section 5, the
Company and/or one or more of its Consolidated Subsidiaries will suffer
irreparable damage and its remedy at law against the Employee is inadequate to
compensate it for such damage.

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.
HOMETRUST BANCSHARES, INC.


    
By: Dana Stonestreet
Its: Chairman, President and Chief Executive Officer


EMPLOYEE


    
[Name of Employee]        











9